

116 HR 7295 IH: Student Recovery Eligibility for Low-Income Individuals to Exact Funds Act of 2020
U.S. House of Representatives
2020-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7295IN THE HOUSE OF REPRESENTATIVESJune 22, 2020Mr. Rush (for himself, Mr. Cohen, Ms. Jackson Lee, Mr. Panetta, Ms. Norton, Mr. Carson of Indiana, Ms. Velázquez, and Mr. Vela) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide an increase in the amount of the recovery rebates with respect to certain dependents, including students demonstrating significant financial need, and for other purposes.1.Short titleThis Act may be cited as the Student Recovery Eligibility for Low-Income Individuals to Exact Funds Act of 2020” or the “Student RELIEF Act of 2020. 2.Increase in recovery rebates with respect to certain dependents(a)In generalSection 6428(a) of the Internal Revenue Code of 1986 is amended—(1)by striking plus at the end of paragraph (1); (2)in paragraph (2)—(A)by striking qualifying children (within the meaning of section 24(c)) and inserting dependents (as defined in section 152); and(B)by striking the period and inserting who are not described in paragraph (3), plus; and (3)by adding at the end the following:(3)an amount equal to the product of $1,200 multiplied by the number of dependents (as defined in section 152) who are students (as defined in section 152(f)(2)) who the Secretary of Education has determined eligible for a Federal Pell Grant under subpart 1 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070a et seq.). .(b)Conforming amendmentsSection 6428 of such Code is amended—(1)by striking qualifying child each place it appears and inserting dependent; and(2)in subsection (g)—(A)in paragraph (1)(C), by striking subsection (a)(2) and inserting subsection (a); and (B)in paragraph (2)(B), by striking such child and inserting such dependent. (c)Effective DateThe amendments made by this section shall take effect as if included in section 2201 of the CARES Act.3.Application to taxpayers with respect to whom advance payment has already been madeIn the case of any taxpayer with respect to whom a refund or credit was made or allowed before the date of the enactment of this Act under subsection (f) of section 6428 of the Internal Revenue Code of 1986 (as added by the CARES Act), such subsection shall be applied separately with respect to the excess (if any) of—(1)the advance refund amount determined under section 6428(a) of such Code after the application of the amendments made by this Act, over(2)the amount of such refund or credit so made or allowed.